Citation Nr: 1448393	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-15 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to February 4, 2008 for the award of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a skin rash. 

3.  Entitlement to service connection for alcohol abuse as secondary to service-connected PTSD. 

4.  Entitlement to service connection for acid reflux disorder. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office (RO) located in Columbia, South Carolina.  

In March 2012, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).

In a March 2010 correspondence, Veteran raised claims of clear and unmistakable error (CUE) in a January 2004 and May 2006 RO's rating decisions that denied his claim for entitlement to service connection for PTSD.  It appears that the Veteran contends that VA failed to take appropriate actions to verify his claimed in-service stressor events.  In order for CUE to exist, (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  The matters of CUE have not yet been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims of CUE in the RO's 2004 and 2006 rating decisions, and they are referred to the AOJ for appropriate action.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.

The issue of entitlement to service connection for skin rash, alcohol abuse, and acid reflux disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO's May 2006 rating decision, which declined to reopen a previously denied claim for entitlement to service connection for PTSD, is final. 

2.  On February 4, 2008, the RO received the Veteran's informal request to reopen his claim of entitlement to service connection for PTSD, and it was continuously prosecuted thereafter.  

3.  There is no document in the claims file dated prior to February 4, 2008, and subsequent to the last final denial to reopen the claim for entitlement to service connection for PTSD in May 2006, which can be construed as a claim, formal or informal, for entitlement to service connection for PTSD.



CONCLUSION OF LAW

The criteria for an effective date prior to February 4, 2008, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Importantly, the United States Court of Appeals for Veterans Claims (Court) has held that a claimant claiming entitlement to an earlier effective date is not prejudiced by failure to provide a VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

2.  Earlier Effective Date 

The Veteran seeks an earlier effective date for the grant of service connection for PTSD.  The Veteran is service-connected for PTSD, effective from February 4, 2008.  For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted. 

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The law provides that when service connection is granted based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of VA receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r); Sears v. Principi, 16 Vet.App. 244 (2002), aff'd 349 F3d 1225 (2003). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication indicating intent to apply for one or more benefits.  The benefit being sought must be identified.  38 C.F.R. § 3.155.  An informal claim must also be in writing.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); see also Szemraj v. Principi, 357 F.3d 1370 (2004) (defining when the "identification" requirement of 38 C.F.R. § 3.155(a) is met); Miguel v. Principi, 15 Fed. App. 857 (2001) (Federal Circuit declined to reverse interpretation in Rodriguez that an informal claim must be written) (non-precedential). 

The date of receipt shall be the date on which a claim, information or evidence was received at VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  VA means all organization units of the Department of Veterans' Affairs.  38 C.F.R. § 1.9(b)(1).

Here, the evidence of record shows that in January 2004, the RO denied the Veteran's claims for entitlement to service connection for PTSD, and the Veteran did not appeal.  The Veteran sought to reopen his previously denied claim in November 2005, but the RO declined to reopen the claim in a May 2006 rating decision.  The Veteran was notified of that denial later in May 2006 and he did not appeal.  

On February 4, 2008, VA received the Veteran's correspondence in which he indicated his request to reopen his previously-denied claim for entitlement to service connection for PTSD.  VA did not receive a formal application regarding his request to reopen his previously-denied claim; however, the RO adjudicated the Veteran's claim in an August 2008 rating decision and awarded service connection for PTSD, effective from February 4, 2008, the date of receipt of the Veteran's claim to reopen.  

The RO's May 2006 rating decision became final.  See 38 U.S.C.A. §7105 (a); 38 C.F.R. § 20.1103.  The record shows that Veteran submitted his informal request to reopen his claims of service connection on February 4, 2008.  The record does not reflect that VA received any other statement by the Veteran or his representative received between the May 2006 rating decision and the February 4, 2008 informal claim, which might indicate the Veteran's intent to submit an application to reopen his claim.  See 38 C.F.R. § 3.155. 

The law and VA regulations concerning this issue are quite clear, as set forth above: the effective date for a grant of service connection after a final disallowance can be no earlier than the date of receipt of the claim to reopen.  Here, February 4, 2008 is the date of receipt of the Veteran's informal request to reopen his claim.  As such, the assignment of an effective date prior to February 4, 2008 is not warranted for the award of service connection for PTSD.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r). 

As noted in the Introduction, the Veteran has raised issues of clear and unmistakable error (CUE) regarding the RO's January 2004 and May 2006 rating decisions denying the claim for entitlement to service connection for PTSD.  These matters are being referred to the RO for appropriate action and will not be discussed here. 


ORDER

Entitlement to an effective date prior to February 4, 2008 for grant of entitlement to service connection for PTSD is denied.  


REMAND

The Veteran seeks entitlement to service connection for a skin rash, alcohol abuse as secondary to PTSD, and acid reflux disorder as secondary to alcohol abuse.  Based on a review of the record, the Board finds that additional development is needed prior to the adjudication of the claims. 

Skin Rash 

Before adjudicating the claim for service connection, VA's duty to assist in developing the claim must be satisfied.  Here, this duty involves offering an examination to determine the etiology of any skin disorder, claimed as skin rash.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

 The Board finds that a remand is needed in order to provide the Veteran with VA examination to address his assertion that his current skin disorder, claimed as skin rash, is related to his period of service, to include his presumed in-service exposure to Agent Orange.  The Veteran's service personnel records show that he was stationed in the Republic of Vietnam in 1967, and he is presumed to have been exposure to certain herbicide agents, including Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  He contends that his current skin problems are etiologically related to his in-service exposure to Agent Orange.  In addition, a review of the Veteran's service treatment records shows he sought treatment for complaints of skin rash on his legs in May 1967 and October 1967, as well as complained of skin problems on his August 1968 report of medical history.  The current medical evidence shows that the Veteran has been diagnosed with porokeratosis for skin lesions on his legs.  See June 2007 VA treatment record.  During the March 2012 Board hearing, the Veteran testified that his current skin problems are in the same location on his legs as his previous complaints of skin problems in service.  See Id., page 3.  

Given the in-service complaints as well as the Veteran's testimony of similarities between his current skin problems and those he experienced in service, the Board finds that a VA skin examination is needed to obtain a medical opinion on the etiology of the Veteran's current skin disorder.  See McLendon, 20 Vet. App. at 79.

Alcohol Abuse and Acid Reflux

The Veteran contends that his history of alcohol abuse is secondary to his service-connected PTSD disability, and he has developed acid reflux disorder as secondary to his history of alcohol abuse.   Notably, while service connection for alcohol and drug abuse disabilities on a direct basis is barred, an alcohol and/or drug abuse disability arising as a direct result of a psychiatric condition may be service connected.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (interpreting 38 U.S.C.A. § 1110).  The current medical evidence demonstrates that during the applicable period under appeal the Veteran was diagnosed with alcohol dependence, and an October 2010 VA psychiatric examination report shows an assessment of alcohol dependence in remission.  The Board notes that the absence of recurrence of symptoms of the Veteran's alcohol abuse now does not render the alcohol abuse diagnosis invalid.  Such considerations go to the severity of the impairment, which will be rated at a later time.

The Veteran asserts that his history of alcohol abuse is secondary to his PTSD disability.  No medical opinion has been obtained that addresses the Veteran's content.  On remand, a medical opinion should be obtained that addresses whether the Veteran's alcohol dependence (in remission) is secondary to his PTSD disability. 

The Board is unable to determine if the Veteran's current acid reflux disorder is service connected on a secondary basis due to alcohol abuse unless there is first a determination as to whether the Veteran's alcohol abuse is service connected. Therefore, the Board finds that the claim for service connection for acid reflux as secondary to alcohol abuse is intertwined with the pending claim for service connection for alcohol abuse as secondary to PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records.  In addition, update the claims folder with the Veteran's VA treatment records since 2010. 

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and indicating why such attempts were not fully successful.

2.  Schedule the Veteran's for VA examination with the appropriate specialist in order to obtain a medical opinion that addresses the etiology of the Veteran's current skin disorder.  All studies that the examiner deems appropriate in conjunction with the medical opinion should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claim folder in conjunction with this medical opinion.  This fact should be so indicated in the report.

 After review of the claims file and examination, the examiner should address the following: 

a).  Identify the nature of the Veteran's current skin disorder. 

b).  Is it at least as likely as not (i.e., there is at least a 50 percent probability) that any current diagnosed skin disorder had an onset during his period of service or within the first year thereafter, or is related to his period of service, to include as due to in-service exposure to herbicide agents. 

In doing so, the VA examiner should consider and discuss the in-service complaints of skin rash, the Veteran's reported history of symptoms as well as, any other pertinent medical nexus evidence of record. 

The examiner should provide a rationale for any the opinions expressed in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries mention above, the examiner should explain why it is not feasible to respond.

3.  Schedule the Veteran for a VA psychiatric examination to obtain a medical opinion that addresses whether the Veteran's alcohol dependence is secondary to his service-connected PTSD disability. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol dependence is caused by, or is aggravated by, his service-connected PTSD (or any other service-connected disorder).  

Aggravation in this case would mean that the Veteran's alcohol dependence has permanently worsened beyond its natural progression due to the service-connected PTSD.  If the examiner finds that the alcohol dependence is aggravated by PTSD (or by any other service-connected disorder), the examiner must assess the baseline level of severity of alcohol dependence prior to the onset of aggravation.  If some of the increase in severity of the alcohol dependence is due to the natural progress of the condition, the examiner should indicate the degree of such increase in severity due to the natural progression of the condition.

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided. 
 
4.  Thereafter, readjudicate the Veteran's claims on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


